Citation Nr: 1431401	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  11-10 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a bilateral knee disorder.

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for depression.  

6.  Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran served on active duty from February 1966 to February 1969. 

These matters come before the Board of Veterans' Appeals (Board) from a November 2009 rating decision issued by the Department of Veterans Affairs (VA), Regional Offices (RO) Houston, Texas. 

The issues of entitlement to service connection for low back and bilateral knee disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A preponderance of the evidence fails to establish that the Veteran has been diagnosed with bilateral hearing loss, as defined by VA regulation, at any time during the pendency of the appeal. 

2.  Tinnitus was not manifest during the Veteran's military service; and, the preponderance of the evidence is against a finding that it is etiologically related to his military service, to include noise exposure.

3.  A preponderance of the evidence fails to establish that the Veteran has been diagnosed with depression at any time during the pendency of the appeal.

4.  A preponderance of the evidence fails to establish that the Veteran has been diagnosed with asbestosis at any time during the pendency of the appeal.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013). 

3.  The criteria for service connection for depression are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013). 

4.  The criteria for service connection for asbestosis are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in October 2009 of VA's duty to assist him in substantiating his claims under the VCAA, and the effect of this duty upon his claims.  This letter also informed him of how disability ratings and effective dates are assigned.  Dingess, 19 Vet. App. at 484.  Because the letter addressed all notice elements and predated the initial adjudication by the AOJ in November 2009, nothing more is required.  

VA has also satisfied its duty to assist the Veteran in the development of his claims.  In-service treatment records and service personnel records have been obtained and associated with his claims folder, or are otherwise viewable on the Virtual VA and VBMS electronic file systems.  In November 2009, the Veteran provided the RO with several VA Forms 21-4142, Authorization for Release of Information, to obtain treatment records from his private physicians.  However, the RO did not submit these releases before they expired.  In a January 2011 letter to the Veteran, the RO explained the error and, in pertinent part, asked him to submit new authorizations so the RO could request the records.  The Veteran did not respond to this request.  

In April 2012, the RO informed the Veteran that although the November 2009 VA Forms 21-4142 had expired, they were being sent to his private physicians in an attempt to obtain his treatment records.  Clinical records from S.F. Dabaghi, M.D. dated from 2001 to 2011 and records from M.F. Sabbagh, M.D. dated from 2006 to 2009 were subsequently obtained and associated with the claims file.  An attempt to obtain records from a third physician, I. Sabrsula, M.D. was unsuccessful.  See VA correspondence dated April 9, 2012.  Following review of the record, the Board finds there is no indication of any additional outstanding evidence that has not been obtained or that is not adequately addressed by reports and records in the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  While VA did not provide the Veteran with examinations or obtain medical opinions, as to the origins of the claimed hearing loss, tinnitus, depression, and asbestosis, the Board finds that VA had no obligation to do so.  Under the VCAA, VA is obliged to provide an examination when the veteran presents a claim for service connection and meets the threshold requirements that there was an event, injury, or disease in service; there is evidence of current disability or recurrent symptoms; and the evidence of record indicates that the claimed disability or symptoms may be associated with service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006) and Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

In this case, as discussed in more detail below there is no indication that the Veteran has current hearing loss, tinnitus, depression, or asbestosis, and even when assuming that such disorders could be present, there is no persuasive competent and credible evidence indicating that they may be associated with service (aside from the Veteran's mere assertion, which alone does not, under current caselaw, suffice to render a VA examination or opinion necessary).  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (a claimant's conclusory generalized statement that a service illness caused his present medical problems is not sufficient to entitle him to a medical examination). Therefore a remand for a medical opinion is not necessary to decide the claims.  See Paralyzed Veterans of America , et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that, if the evidence of record does not establish that the veteran suffered an event, injury, or disease in service, no reasonable possibility exists that providing a medical examination or obtaining a medical opinion would substantiate the claim); Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (holding that VA is not obligated to provide an examination for a medical nexus opinion where, as here, the supporting evidence of record consists only of a lay statement).  Accordingly, examinations are not required here, even under the low threshold of McLendon. 

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  

Law and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, such as other organic diseases of the nervous system are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  [Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a).  See M21-1MR III.iv.4.B.12.a.]

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Hearing loss is a qualifying chronic disease under 38 C.F.R. § 3.309(a).  

Service connection is granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 

In this case, the Veteran seeks service connection for bilateral hearing loss, tinnitus, depression, and asbestosis that he contends began in service.  He argues that his hearing loss and tinnitus are directly related to excessive noise exposure while assigned to the 101st Aviator Battalion.  He states that he worked on an air base and was exposed to noise from helicopters and other aircraft without hearing protection and that he has experienced hearing loss and tinnitus, which has worsened through the years.  See VA Form 21-4138, dated November 10, 2009.

The Veteran also contends that he was exposed to asbestos while stationed at Fort Campbell Kentucky in the 1960s and was later diagnosed with asbestosis in 2001.  The Veteran's service personnel records show that his military occupational specialties (MOS) included clerk typist and medical specialist, but it is not clear that either MOS involves exposure to asbestos.  See VAOPGCPREC 4-2000.  There is also no official service department documentation, or any other objective evidence, to support his claim of asbestos exposure.  Id.

The Veteran also contends that he has suffered from depression since service, but has not provided any explanation or rationale for his assertion.  Id. 

However, the primary impediment to a grant of service connection here is the absence of medical evidence of current disabilities.  Here, the greater weight of the competent and credible evidence indicates that the Veteran has not been found to have hearing loss, tinnitus, depression or asbestosis at any time during the appeal period.  Because these claims involve similar issues and evidence, and as similar legal principles apply, the Board will address them in a common discussion. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).

Service treatment records are entirely negative for any complaints, treatment, or diagnoses suggestive of hearing loss, tinnitus, depression, or asbestosis.  Specifically these records show the Veteran did not complain of hearing loss, tinnitus, or other ear pathology and did not otherwise provide information regarding noise exposure or require a hearing conservation program.  These records also show he did not indicate any specific psychiatric complaints and there are no references to mental problems or mental impairment of any sort.  Service treatment records, however, do show the Veteran was treated for upper respiratory infections in March 1966 and January 1968 which resolved with treatment.  There is no competent evidence that suggests asbestos exposure was a factor in the development of these infections and there are no records of additional follow-up evaluation or clinical findings to suggest that these episodes constituted a chronic respiratory disorder or that provide a basis for a diagnosis of asbestosis.  

Given the opportunity to identify any pertinent history, symptoms or complaints, at his separation physical in January 1969, the Veteran specifically denied any history of hearing loss, shortness of breath, chest pain/pressure, chronic cough, and depression.  Clinical evaluation of his ears, lungs, and psychiatric status was normal.  A chest X-ray at that time was also normal.  Moreover, his MOS as a clerk typist and medical specialist are not specialties that would expose one to noise. Thus, noise exposure in service cannot be conceded.

The paucity of evidence of in-service incurrence is not, however, the only shortcoming in these claims, as the Veteran has failed to submit or identify any evidence whatsoever of post-service treatment for or diagnoses of hearing loss, depression or asbestosis.  Rather the only post-service evidence consists of private clinical records dated from 2001 to 2011, which show treatment of the Veteran for various other unrelated medical problems, primarily cardiac in nature.  These records also include a chest X-ray from March 2007, which showed an area of subsegmental atelectasis within the left base and peribronchial thickening consistent with bronchitis.  There was no mention of asbestosis, asbestos exposure or military service or any event of service.

In this case, there is no medical evidence indicating that the Veteran  currently has hearing loss,  depression, or asbestosis.  There is no objective medical evidence that he is currently being treated for these disorders and the service and post-service treatment records are unrebutted by any other medical evidence to the contrary.  In other words, the evidence does not establish that the Veteran had at the time of his discharge from service or now has, or has had at any time since his discharge from active service, hearing loss,  depression, or asbestosis.  While the Board does not dispute that the Veteran may experience some sort of recurring symptomatology, there is no objective clinical confirmation that he suffers from actual hearing loss,  depression, or asbestosis and his post-service assertions alone cannot satisfy that criteria.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (service connection may not be granted for symptoms unaccompanied by a diagnosed disability).  

The Board recognizes that the U.S. Court of Appeals for Veterans Claims (Court) has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative. McClain v. Nicholson, 21 Vet. App. 319 (2007).  Because there was no hearing loss,  depression, or asbestosis diagnosed at any time since the claim was filed, and there remains no current evidence of these claimed disorders, no valid claims for service connection exist.  Based on this evidentiary posture, service connection cannot be awarded for these disabilities.

Consideration has also been given to the Veteran's statements asserting continuity of symptomatology since discharge as well as a nexus between his claimed disabilities and service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of hearing loss, depression and asbestosis fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  These disorders are not the types of conditions that are readily amenable to mere lay diagnosis or probative comment and regarding their etiology, as the evidence shows that audiological, psychiatric, radiological testing, and other specific findings are needed to properly assess and diagnose these disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

While the Board readily acknowledges that the Veteran is competent to report diminished hearing, feelings of depression, or problems breathing, there is no indication that he is competent to diagnose sensorineural hearing loss, clinical depression, or asbestosis, or render an opinion that relates these disorders to service.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating hearing loss, depression, or asbestosis.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

With respect to tinnitus, the Board notes that it is defined as a noise in the ear, such as ringing, buzzing, roaring, or clicking, that is usually subjective in type.  See Dorland's Illustrated Medical Dictionary 1956 (31st ed. 2007).  And, indeed, because of the inherently subjective nature of tinnitus, it is readily capable of even lay diagnosis.  See Charles v. Principi, 16 Vet. App. 370 (2002). 

Therefore the Veteran is competent to report symptoms such as tinnitus because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, he has not provided any credible lay or medical evidence that his tinnitus is related to his period of active duty more than 40 years ago.  Moreover, service personnel records show that his MOS included clerk typist and medical specialist, occupations not typically associated with noise exposure.  VBA Fast Letter 10-35 (September 2010).  Therefore, his account of in-service noise exposure is not consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a) (West 2002).  Further, he did not received treatment or complain about tinnitus or ringing in his ears at any time in the service treatment records and examinations.  Accordingly, there is no evidence of in service incurrence of tinnitus or an event that could trigger tinnitus.

In addition, the Veteran's statements reporting a long history of tinnitus are also contradicted by past records in which he appears to have reported all of his existing medical conditions without mentioning any problems related to tinnitus.  See AZ v. Shinseki, 731 Fed. Cir. 1303 (2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  While he indicated that his tinnitus began in service, his service discharge examination report was absent of any complaints or findings of tinnitus.  The Board finds the service treatment records revealing no treatment or findings of tinnitus is more probative than his current assertions for the purposes of obtaining compensation.  See Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  

Likewise, there is no corroborative objective evidence on file establishing that the Veteran sought or required treatment or evaluation for tinnitus during the 40 years after service had ended.  Therefore, his failure to report any complaints of tinnitus until he filed his claim in 2009, is persuasive evidence that he was not then experiencing any relevant problems and outweighs his present recollection to the contrary.  While not a dispositive factor, the significant lapse in time between service and post-service complaints may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  In addition, as the record lacks any evidence of a medical nexus between the tinnitus disorder and the Veteran's military service, service connection for tinnitus must be denied.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Thus, the Veteran's opinions, to the extent that they are to be accorded some probative value, are outweighed by the evidence of record.  Jandreau, supra & Buchanan, supra.  Accordingly, the preponderance of the evidence is against these service connection claims, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  

Service connection for depression is denied.

Service connection for asbestosis is denied.


REMAND

The Veteran seeks service connection for low back and bilateral knee disabilities that he claims had their onset during his military service.  He argues that he injured his back and both knees during parachute training and has had constant problems since then.  See VA Form 21-4138, dated November 10, 2009.  His DD Form 214 shows that he completed Basic Airborne Training and received the Parachute Badge.  Thus, his participation in parachuting activities during active service is conceded.  

In this case, the Veteran was exposed to the physical rigors of parachuting in service as evidenced by his receipt of the Parachutist Badge.  In addition, he is competent to report that he has had back pain and bilateral knee pain since service and to report that these symptoms began with his parachute training.  As such, the Board finds that his claims of entitlement to service connection for low back and bilateral knee disorders must be remanded for an appropriate medical examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board stresses that the examiner must also acknowledge and discuss the Veteran's assertions indicating that he injured his back and knees during parachute jumps and that he has experienced a continuity of back and knee pain since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where examiner did not comment on Veteran's report of in-service injury and instead relied on absence of evidence in service medical records to provide negative opinion).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any health care provider who has treated/evaluated him for back and knees complaints since service discharge in November 1966.  After providing the necessary authorization to enable the AOJ to obtain such evidence on his behalf, all identified records must be obtained.  

Document the attempts to obtain such records.  If the AOJ is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  The Veteran should be notified if any private records sought are not received pursuant to the AOJ's request (and reminded that ultimately it is his responsibility to ensure that private records are received).  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  See 38 U.S.C.A. § 5103A(b).  All such available documents should be associated with the claims folder or Virtual VA/VBMS folders (as appropriate).

2.  Then, schedule the Veteran for a VA examination.  The claims file must be made available to the examiner, and a notation that this record review took place should be included in the evaluation report.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms, and the examination report should include a discussion of the Veteran's documented medical history.  All indicated tests and studies (e.g., X-rays) should be performed, and the examiner should review such results prior to completing the report.  The examination report should include discussion of the Veteran's documented medical history and assertions.  The examiner should indicate whether any degenerative changes shown on X-ray support a diagnosis of arthritis or disc disease.  Complete diagnoses should be provided.  If no back or knee disabilities are present, the examiner should so state. 

For any low back or bilateral knee disorders, including degenerative joint disease, diagnosed on examination, the examiner should provide an opinion addressing whether it is at least as likely as not, i.e., a 50 percent probability or greater, traceable to any incidents, symptoms, or treatment that the Veteran experienced or manifested during service or is otherwise consistent with his in-service parachute jumping activities during his military service.  [Note: The Veteran's in-service parachute training is conceded].  If any diagnosed low back or bilateral knee disorders cannot be regarded as having had its onset during active service, the examiner should explicitly indicate so.

In making all determinations, the examiner is asked to address any documented in-service complaints as the possible onset of, or precursor to, any currently diagnosed disability-as well as his complaints of problems (including pain) since service.  The examiner is advised that the Veteran is competent to report his symptoms, and that his reports (lay observations) must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide the medical reasons for doing so.  

A rationale for any opinion offered is requested.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  Ensure that the requested actions have been completed (to the extent possible) in compliance with this REMAND.  If the examination report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  Then readjudicate the claims.  If the benefits are not granted, the Veteran must be furnished a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


